Citation Nr: 0329724	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-14 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to January 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  The RO, in pertinent part, denied entitlement to 
service connection for PTSD, and major depressive disorder.  

Due to the veteran's change in residence, this case has been 
transferred to the RO in Waco, Texas, which now has 
jurisdiction.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2003).

The veteran contends that she suffers from PTSD as a result 
of sexual trauma.  The evidence of record includes reported 
diagnoses of PTSD based upon the veteran's report of the 
alleged in-service sexual assault.  Major depressive disorder 
has also been diagnosed, and the service medical records 
reflect psychiatric consults and the reported diagnosis of 
bulimia that pre-existed the veteran's entry into service.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), a 
veteran is entitled to a complete VA medical examination that 
includes an opinion as to whether there is a nexus between 
the claimed disorder and service based on all possible 
evidence.  See 38 U.S.C.A. § 5103(d); 38 C.F.R. 
§ 3.159(c)(4).  

The veteran has not been afforded a VA examination.  The 
Board points out that questions involving the presence of 
disease involves diagnostic skills and is within the realm of 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the evidence of record is insufficient to 
decide the issue of service connection with any certainty.  
Since the Board cannot exercise its own independent judgment 
on medical matters, further examination is required, to 
include an opinion based on review of the entire record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board also notes that verification of stressors has not 
been undertaken.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  

VA may submit any evidence that it receives to an appropriate 
medical or mental health  professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3) (2003).

A determination concerning the veteran's stressors should be 
made.  Such determination should reflect a review of the 
service records, other documented findings of record, and the 
veteran's statements.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

In order to ensure that the record is fully developed, this 
case is REMANDED to the VBA AMC for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should undertake any and 
all further development action indicated 
by the evidence of record concerning the 
veteran's claim for service connection 
for PTSD due to sexual assault.  If 
deemed necessary, the VBA AMC should 
obtain interpretation of such evidence by 
a clinician as provided in 38 C.F.R. 
§ 3.304(f)(3).  

The VBA AMC should then make a 
determination as to whether there is any 
credible supporting evidence that the 
veteran was sexually assaulted during 
active service.  A statement of the VBA 
AMC's determination should be placed into 
the claims file.  

3.  When the above actions have been 
completed, the VBA AMC should afford the 
veteran a VA psychiatric examination.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

Upon examination of the veteran, the 
examiner should report whether a 
diagnosis of PTSD based on a finding of a 
credible/verified stressor can be made, 
under the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) of the American 
Psychiatric Association, and whether it 
is at least as likely as not that any 
current diagnosis of PTSD is related to 
that credible/verified stressor.  

Also, the examiner must be requested to 
express an opinion as to whether any 
psychiatric disorder(s), including 
claimed major depressive disorder which 
may be found on examination is/are 
related to service on any basis, or if 
pre-existing service, was/were aggravated 
thereby.  If a psychosis is diagnosed, 
the examiner should opine as to the date 
of onset.  



The examiner should integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
an accurate picture of the nature of the 
veteran's psychiatric status.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
typewritten report.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub.L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.


5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for PTSD and major 
depressive disorder.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant action taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.   Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the VBA AMC; however, the 
veteran is hereby notified that failure without good cause 
shown to report for any VA scheduled examination(s) may 
adversely affect the outcome of her claim for service 
connection.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


